                              EUSTACE, PREZIOSO & yapchanyk
                                    ATTORNEYS AT LAW

                                        55 Water Street 28th Fl.
EDWARD M. EUSTACE                                                                  MILES A. LINEFSKY
RICHARD C. PREZIOSO                       New York, NY 10041                       DANIEL P. ROCCO
CHRISTOPHER M. YAPCHANYK                    TEL (212) 612-4200                     Michael s. munger
LAUREN S. YANG                              FAX (212) 612-4284                     Hillary A. fraenkel
_____________________________________                                              Bhavleen k. sabharwal
                                        Not a Partnership or Professional          PETER T. mensching
PAUL A. TUMBLESON
REGINE DELY-LAZARD                                 Corporation                     Justin v. buscher
MAUREEN E. PEKNIC                                                                  Vach vivacharawongse
ANTHONY J. TOMARI
THOMAS B. FERRIS                                                                   OF COUNSEL
TERENCE H. DeMARZO                                                                 Alan j. harris
ROBERT M. MAZZEI                                                                   Brendan Hennessy
Robert M. Michell                                                                  Jonathan E. hill
                                                                                   MICHELLE GRAMLICH
                                                                                   Mitchell a. greene




                                                         March 2, 2020


 VIA ECF
 Honorable Paul A. Engelmayer, U.S.D.J.
 Southern District of New York
 United States District Court
 40 Foley Square, Courtroom 1305
 New York, New York 10007

                   Re:      CAZLEY V. COSI, INC. (FEDERAL)
                            Docket Number: 19-cv-00197

 Dear Judge Engelmayer:

         This office represents, Cosi, Inc. and Maria Claudio in the above-referenced matter. On
 December 19, 2019, following the resolution of this matter, the Court dismissed this action
 subject to a thirty (30) day restoration period. On January 17, 2019, the Parties requested a thirty
 (30) day extension to the deadline to restore this action, which the Court granted. On February
 13, 2020, the Parties again requested an additional thirty (30) day extension of the restoration
 deadline, which was scheduled to expire on February 17, 2020, and it was granted further
 extending the time to March 18, 2020. This office received the finalized Settlement Agreement
 executed by Plaintiff on February 21, 2020. Yesterday I learned that on Monday, February 24,
 2020, Cosi, Inc. filed a Voluntary Petition for reorganization under Chapter 11 of the Bankruptcy
 Code, staying all proceedings (Attached hereto as Exhibit A is a copy of the Petition). It is
 respectfully requested that this case be stayed pending the outcome of the Bankruptcy filing.

                                                         Respectfully submitted,



                                                         Hillary A. Fraenkel
 Encl.
 Cc: Gregory W. Kirschenbaum, Esq. (via ECF)

             The Court requests the views of plaintiff's counsel as to this request by close of business
             on Friday, March 6, 2020. SO ORDERED.
                                                               PaJA.�
                                                           __________________________________
                                                                  PAUL A. ENGELMAYER 3/3/2020
                                                                  United States District Judge
